PER CURIAM:
Oliver Higuera-Pineda, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Higuera-Pineda v. Stansberry, No. 5:06-HC2128-H (E.D.N.C. Oct. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.